DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 10-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al (WO 2014/197748, December 2014, cited from IDS) and in further view of Himeda et al (Methods Mol Biol., 2011, 709, pages 3-19, cited from IDS).
Gersbach et al teach CRISPR/Cas9 based systems for altering gene expression in
muscle (see Abstract), such system can comprise Cas9 protein and gRNA targeting dystrophin
gene (see paragraphs [0008-0010]), wherein said system is encoded in polynucleotide, which
can be delivered by a vector such as AAV, specifically AAV6 (see paragraphs [0011-0013, 0026,
00208]), such vector can additionally comprise promoters and enhancers such as muscle
creatine (see paragraphs [00244, 00249]). The system is directed to correcting a mutant gene in
a cell, such correction can comprise homology-directed repair or can comprise delivery of a
donor DNA (see paragraphs [0016, 00237]). Cas9 and gRNA can be delivered on separate
vectors (see paragraph [00188]). The system disclosed can be in pharmaceutical composition
(see paragraph [00251]), such composition can be used for treating DMD (Duchenne muscular
dystrophy) (see paragraphs [00242, 00257, 00261]) in a subject (see paragraph [0017]), therefore reducing symptoms of the disease as in limitations of claims 13 and 14.
Gersbach et al do not teach using M-creatine kinase enhancer or promoter in
transcriptional regulatory cassette.
Himeda et al teach that AAV vectors, specifically AAV6, can be further improved for
expression of genes in muscle by including M-creatine kinase enhancers and promoters (see
page 4, Figure 2).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to include M-creatine kinase enhancer or promoter as
taught by Himeda et al into systems taught by Gersbach et al. One of the ordinary skill in the art
would be motivated to do so in order to improve expression efficiency of AAV vectors in muscle
as taught by Himeda et al.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
Previous 102 rejection is withdrawn in view of new amendments, arguments are moot.
Concerning 103 rejection Applicant argues that Gersbach et al reference does not actually demonstrate AAV-mediated delivery of CRISPR-gene editing components in vivo, only demonstrating it in cells. In response it is noted that instant claims are drawn to composition intended to deliver CRISPR-gene editing components using AAV. Teachings of Gersbach et al suggest making such composition and further using it to treat a subject (the reference contemplates using such system for treating a subject). The fact that it was not demonstrated in the reference is not relevant, because the reference suggests making such composition. Introduction of specific structural elements in the claimed composition not suggested by the references would overcome the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635